Citation Nr: 1526583	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-06 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

1. Entitlement to an initial compensable rating for the service-connected traumatic brain injury (TBI).

2. Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1986 and from January 1988 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the RO. The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in June 2014; a transcript of the hearing is associated with the claims file. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. Lay statements submitted by the Veteran and on his behalf, indicate that the Veteran is unable to work as a result of his TBI (currently on appeal) and migraine headaches associated with TBI. Therefore, the issue of entitlement to TDIU has been raised by the record. In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending claim, and is listing the raised TDIU claim as an issue on appeal.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  

The issue of entitlement to service connection for depression, to include as secondary to the service-connected TBI, was raised at the June 2014 Board hearing and has not been adjudicated.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for the appropriate action.

The issue entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to January 24, 2014, the cognitive impairment from the Veteran's TBI warrants level "0" impairment on the table of facets of cognitive impairment and other residuals of TBI not otherwise classified; the migraine headaches associated with the Veteran's TBI has already been assigned a separate rating under the appropriate diagnostic code.

2. Beginning January 24, 2014, the cognitive impairment from the Veteran's TBI warrants level "1" impairment on the table of facets of cognitive impairment for his impairment in social interaction and neurobehavioral effects; the migraine headaches associated with the Veteran's TBI has already been assigned a separate rating under the appropriate diagnostic code.


CONCLUSIONS OF LAW

1. Prior to January 24, 2014, the criteria for a compensable disability rating for TBI have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8045 (2014).

2. Since January 24, 2014, the criteria for the assignment of a 10 percent rating, but no higher for the service-connected TBI have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8045 (2014).


	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied by a letter sent to the Veteran in May 2012. The claim was last adjudicated in February 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim on appeal herein decided. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal herein decided.  

In addition, the Veteran was afforded multiple VA examinations in connection with her claims for increased rating. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the June 2014 Board hearing, the undersigned VLJ identified the issue on appeal and asked questions designed to elicit relevant evidence. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The rating for the Veteran's TBI has been assigned pursuant to Diagnostic Code 8045. See 38 C.F.R. § 4.124a.

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. Id. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code. Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a , diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045. A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114 , if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Analysis

The rating criteria provide that the disability is to be evaluated in each area of dysfunction, including cognitive, emotional/behavioral and physical. First, with respect to the Veteran's physical complaints, Diagnostic Code 8045 provides that each is to be evaluated under an appropriate diagnostic code. 

In this case, the Veteran's sole physical complaint is his migraine headaches. He has already been assigned a separate rating for his migraine headaches and no issue as to the rating for that disability is in appellate status; therefore, this physical complaint need not been discussed here. He has no other reported pertinent physical findings, complications, conditions, signs and/or symptoms. 

As regards the Veteran's emotional/behavioral dysfunction, the record reflects that the Veteran has reported a number of emotional/behavioral symptoms including fear, anxiety, mood swings and depression. Diagnostic Code 8045 provides that these symptom are to be rated under 38 C.F.R. § 4.130, Schedule of Ratings-mental disorders, when there is a diagnosis of a mental disorder. 

In this case, however, the Veteran has not been diagnosed with any psychiatric or mental disorder related to his TBI. While alcohol dependence had been noted, there is no indication in the record that this is related to the Veteran's TBI. As such, Diagnostic Code 8045 provides that when there is no diagnosis, these symptoms are to be evaluated under the criteria in the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Given that cognitive impairment is also to be rated under this table, the Board will proceed with an evaluation of the Veteran's cognitive and emotional/behavioral symptoms under these criteria.

The Veteran was provided an October 2012 VA TBI examination. The examiner reviewed the record and reported on the medical history and subjective complaints related to the TBI. The examiner found that memory, judgment, social interaction, orientation, motor activity, visual and spatial orientation, neurobehavioral effects, communication, and consciousness were all normal. The examiner did find evidence of subjective symptoms that did not interfere with work; instrumental activities of daily living; or work, family or other close relationships. The documented subjective symptom attributable to the TBI was headaches (and residuals related thereto). Again, the Veteran has been assigned a separate compensable rating for the migraine headaches associated with TBI. 

He was provided another VA TBI examination in January 2014. Again, judgment, orientation, motor activity, visual and spatial orientation, communication, and consciousness were all normal. The examiner documented that there was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. The examiner also found three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships. Also the Veteran demonstrated one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. The examiner also determined that the Veteran's social interaction is occasionally inappropriate.

The Board will address each of the facets of cognitive impairment individually under Diagnostic Code 8045.

Throughout the appeal period, judgment, orientation, motor activity, visual and spatial orientation, communication, and consciousness were all normal (as documented in the October 2012 and January 2014 VA examination reports). Thus, for each of these facets of cognitive impairment a "0" is assigned for the level of impairment. In order to justify the next higher level of impairment, the Veteran must demonstrate: mildly impaired judgment (for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices and make a reasonable decision) (judgment); occasional disorientation to one of the four aspects, person, time, place, situation, of orientation (orientation); normal motor activity most of the time, but mildly slowed at times due to apraxia (motor activity); mildly impaired visual spatial orientation (occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS) (visual spatial orientation);comprehension or expression, or both, of either spoken language or written language is only occasionally impaired but can communicate complex ideas (communication); and, persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma (consciousness).

Prior to January 2014, memory, social interaction, and neurobehavioral effects were also normal. Thus, for these facets of cognitive impairment a "0" is assigned for the level of impairment. With respect to the memory facet, in order to justify the next higher level of impairment prior to January 2014, the Veteran must have complained of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words), attention, concentration or executive functions but without objective evidence on testing. However, the October 2012 VA examination report documents that the Veteran had no complaints of impairment of memory, attention, concentration or executive functions. With respect to the social interaction and neurobehavioral effects facets, in order to justify the next higher level of impairment, the Veteran must have demonstrated: occasionally inappropriate social interaction and one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. Here, the October 2012 VA examination documents that the Veteran's social interaction was routinely appropriate and he had no neurobehavioral effects.

Regarding subjective symptoms, the Board notes again that the Veteran is already in receipt of separate evaluation for migraine headaches associated with his TBI. Regardless of that fact, the October 2012 VA examination report reflects the examiner's assessment that the Veteran experienced subjective symptoms that did not interfere with work; instrumental activities of daily living; or work, family or other close relationships. Notwithstanding that the Veteran is in receipt of a separate evaluation for his migraine headaches, applying the criteria to the examiner's assessment, a "0" would have been for assignment for the level of impairment relative to his subjective symptoms. 

As noted, the evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination. Only one evaluation is assigned for all the applicable facets. Prior to January 2014, "0" was the highest level of impairment assigned for all the facets of cognitive impairment. Therefore, a compensable evaluation is not warranted at any time prior to January 2014 as the Veteran had not been assessed as having a facet evaluated as level "1" or higher. 

However, beginning January 24, 2014, the Board finds that a 10 percent rating is warranted. In this regard, the Board notes that in the January 2014 VA examination, the examiner found that the Veteran demonstrated one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. The examiner also determined that the Veteran's social interaction is occasionally inappropriate. Thus, for each of these facets of cognitive impairment a "1" is assigned for the level of impairment. The Board reiterates that only one evaluation is assigned for all the applicable facets. The warranted 10 percent evaluation beginning January 24, 2014, is based upon the highest severity level of "1," which is assigned for neurobehavioral effects that occasionally interfere with workplace interaction, social interaction or both but do not preclude them and occasionally inappropriate social interaction. Even though the subjective symptoms, headaches, are already contemplated by the separate evaluation for migraine headaches associated with TBI, the Board also notes that in the January 2014 VA examination report the examiner also found three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships. This facet of cognitive impairment would have supported a "1" assignment for the level of impairment. This too would have been indicative of a 10 percent evaluation.

An evaluation in excess of 10 percent is not warranted at any time from January 24, 2014 as the Veteran has never been assessed as having a facet evaluated as level "2." The Board is aware that in the January 2014 VA examination report the examiner documented that there was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. Such would suggest that for this facet of cognitive impairment a "2" should be assigned for the level of impairment. However, the examiner noted that in 2012 there was no documented memory impairment but now there was documented memory impairment. The examiner observed that the service treatment records did not document any memory issues. The examiner explained that manifestations of TBI typically become manifest in the days or weeks following the initial injury. The examiner concluded that as there was no objective evidence of memory impairment shortly after his head injury and given the multiple other post military etiologies (alcohol abuse, depressive symptoms), it was less likely as not that the Veteran's memory impairment was related to his TBI. For these reasons, a "2" level of impairment is not assignable for the memory, attention, concentration, executive functions facet of cognitive impairment and an evaluation in excess of 10 percent for the service-connected TBI is not warranted.

A separate rating is not warranted for any physical or cognitive impairment beyond the ratings that have already been assigned. The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's need for special monthly compensation. Neither the Veteran nor the evidence suggests sensory impairments, erectile dysfunction, or the need for aid and attendance.

After careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds that a compensable rating prior to January 24, 2014 is not warranted. However, beginning January 24, 2014, a 10 percent evaluation is warranted for the service-connected TBI. The weight of the evidence preponderates against assignment of a rating in excess of 10 percent for the service-connected PTSD as no facet of cognitive impairment relative to his service-connected TBI has ever been evaluated as level "2."

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321. Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. Here, the symptoms and effects of the Veteran's TBI, impairment in social interaction and neurobehavioral effects, are fully contemplated by the applicable rating criteria.  Thus, referral for extraschedular consideration is not required. 


ORDER

Prior to January 24, 2014, an initial compensable rating for the service-connected TBI is denied.

An increased rating of 10 percent, but no higher for the service-connected TBI from January 24, 2014 is granted subject to regulations governing the payment of monetary awards.


REMAND

TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by non-service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014). In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record suggests that the Veteran is unemployable due to his service-connected disabilities. A June 2012 statement from a VA vocational rehabilitation specialist reflects that due to the duration of his migraines over the years, they have caused him numerous physical/social/emotional problems related to his disability which limits his ability to obtain competitive employment. The vocational rehabilitation specialist stated, in pertinet part, "due to his unemployment status and inability [to] maintain employment due to migraines has hindered [the Veteran] from providing for him as well as his family. January 2012 and June 2013 lay statements also indicate that the Veteran is unemployable due to his service-connected migraines and TBI. The record is not clear regarding the Veteran's level of education, special training or work history. Accordingly, further development is necessary prior to analyzing this TDIU claim on the merits. The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU. Moreover, a VA opinion is necessary to help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities. Friscia v. Brown, 7 Vet. App. 294 (1994). Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained. Therefore, on remand, after providing appropriate notice to the Veteran, such records should be obtained and a clinical opinion should be afforded.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, in connection with the TDIU claim as well as the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to a TDIU and request that he supply the requisite information.
 
2. Thereafter, afford the Veteran an appropriate VA examination and opinion regarding the Veteran's employability. 

The examiner should obtain from the Veteran full and current employment history and provide an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure (obtain) and follow (maintain) substantially gainful employment. The examiner should also review the relevant evidence in the claims folder, to include the June 2012 statement of the Vocational Rehabilitation Specialist and any prior VA medical examinations in the course of rendering any opinion. Thereafter, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) or follow (maintain) substantially gainful employment?

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience. 

A rationale should be given for all opinions and conclusions rendered. The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.
 
3. Thereafter, the claim for a TDIU should be adjudicated. If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). His claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


